                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED:/ 2,/!;6 /(     1

 JUAN PABLO CHAVEZ,

                             Plaintiff,
                                                                No. 18-CV-7965 (RA)
                        V.
                                                                        ORDER
 GREGORY WYLIE, GREGORY WYLIE
 VIOLIN MAKER, and JOHN DOE 1-9,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

        By order dated December 17, 2019, and judgment entered December 18, 2019, this action

was dismissed for failure to state a claim upon which relief may be granted. Dkts. 35-36. On

December 26, 2019, Plaintiff, who is proceeding pro se, filed a document titled "Motion for

Extension of Time to File Notice of Appeal." Dkt. 37. In light of the Court's obligation to

construe prose submissions liberally, and because Plaintiffs time to file a notice of appeal has not

yet expired, the Court construes Plaintiffs motion as a timely notice of appeal. See Lai v. United

States, No. 18-CV-10560 (LLS), Dkt. 16 (S.D.N.Y. Aug. 12, 2019) (construingpro se plaintiffs

motion for extension of time to file notice of appeal as timely notice of appeal). Indeed, Plaintiffs

motion lists the parties in this action and can be "read to state an intention to appeal from the

[December 18, 2019] judgment." Id. at 3. "[A]lthough [Plaintiff] failed to specify [the United

States Court of Appeals for the Second Circuit] as that to which he was taking his appeal, review

of the [December 17, 2019 order] could be had only in [that] court." Barrett v. United States, 105

F.3d 793, 796 (2d Cir. 1996). Plaintiffs motion can thus be construed as satisfying the

requirements under Rule 3 of the Federal Rules of Appellate Procedure.
         Accordingly, the Court denies Plaintiff's motion for an extension of time to file a notice of

appeal as moot and construes Plaintiff's motion as a timely notice of appeal. The Clerk of Court is

respectfully directed to process Plaintiff's appeal and to mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated:      December 30, 2019
            New York, New York


                                                   United States District Judge




                                                      2
